Very heartily I concur in the conclusion announced in the opinion by Chief Justice Phillips. Likewise I concur in nearly all that is there said so admirably. Except as to the effect of article 2966, Revised Statutes, no specific mention of which is made therein, said opinion is clear, direct, forcible, convincing, unanswerable; and, since that article is inoperative, as hereinafter indicated, the conclusion remains irresistible.
However, there are certain features of this case which I consider worthy of special mention in the following observations:
(1) As to the authority or right of the State executive committee to nominate:
Our original statute regulating primary elections, Acts, 1905, 1 S.S., page 520 et seq., contained the following provisions:
(a) "A nominee may decline and annul his nomination by delivering to the officer with whom the certificate of his nomination is filed . . . a declaration in writing, signed by him before some officer authorized to take acknowledgments. Upon suchdeclination (or in case of death of a nominee), the executivecommittee or a majority of them for the State, district or county, as the office to be nominated may require, may nominatea candidate to supply the vacancy." Sec. 50. That identical language now forms part of article 3172, Revised Statutes.
(b) "No executive committee shall ever have any power of nomination except where a nominee has died or declined the nomination as provided in section 50 of this Act." (Sec. 118.) That provision has been carried into article 3173, Revised Statutes, the sole change being the substitution of the words "in article 3172" for the reference to the original section 50.
Such is now the plain, terse, unambiguous, mandatory law controlling this case. Unequivocally and sternly it forbids, under existing circumstances, any nomination by any executive committee.
As a side-light, further disclosing the intention of the Legislature, it *Page 183 
is interesting to note that said original Act provided, in section 105, and article 3086, Revised Statutes, now declares:
"Nominations of candidates to be voted for at any specialelection shall be made at a primary election at such time as the party executive committee shall determine, but no committee shallever have the power to make such nominations."
Furthermore, section 118 of said original Act, and article 2966, Revised Statutes, now in force, alike provide:
"No name shall appear on the official ballot except that of a candidate who was actually nominated in accordance with theprovisions of this Act."
Certainly, then, beyond all room for argument or cavil, it was the purpose of the Legislature, as disclosed in the quoted language of section 50 (article 3172), and section 118 (article 3173), to make illegal, and to prevent, the making, by the committee, of the nomination here in question; and that was within the scope of legislative authority, that character and measure of regulation of party nominations being clearly reasonable.
(2) As to the making of a nomination, under existing circumstances, by the party, otherwise than by direct action of its State executive committee:
Article 3173 is not the only provision in the nature of a limitation or restriction upon the exercise of the right to nominate. The above quoted provisions of article 2966 (original section 118), also, are applicable, and must be considered.
If taken and applied according to their literal meaning, as the Legislature evidently intended, and in connection with article 3173 and the fact that our statutes prescribe no method whatever for making a nomination under the circumstances here presented, the effect of said provisions of article 2966, if they be valid, and operate under the circumstances, is, primarily, to forbid the placing of any name upon the official ballot as that of a party nominee, even though such nomination be made by the party itself, in accordance with party usage and in some customary and regular way other than by direct action of the State executive committee, and, secondarily, to render a nomination, even when so regularly made by the party itself and not by its executive committee, practically nugatory; and the ultimate result is to deprive the party and its adherents of any and all benefits which might flow from the making of a party nomination under the circumstances which exist in this instance.
However, for these very reasons, said provisions of article 2966, in so far, at least, as they apply to such circumstances are, in my opinion, wholly invalid, as constituting an utterly unreasonable exercise by the Legislature of its conceded power to regulate and control party nominations.
The Legislature may regulate, but it is powerless to prevent,in toto, the making of a party nomination under the present circumstances. *Page 184 
Consequently, said provisions of article 2966 being to that extent inoperative, and our statutes prescribing no method for making a party nomination under the circumstances, and said provisions of article 3173 forbidding the executive committee to nominate in such instances being valid, the legal effect of our statutes, as a whole, is to leave intact the ancient right of the party to make a nomination in this instance, in such manner as the party, or its members, collectively, may adopt, save and except that its State executive committee may not nominate. Inasmuch as the former officer died five weeks prior to the general election, during which period the party itself might make a nomination for that office through primary conventions and a State convention, or otherwise, rather than by such direct action of the committee, article 3173 is not open to attack upon the ground that, in this instance, it closes the doors to the making of any party nomination.
(3) Our statutes, while not in terms conferring upon the applicant a right to make the race in question without the handicap of an illegal nomination against him, clearly recognize the existence of that right, which is thereby transformed from an erstwhile purely political right into a present legal right, the protection of which is, therefore, and thenceforth, appropriately and imperatively a subject of judicial cognizance, in a proper action, as completely as is any property right.
(4) Our statute on injunction provides:
"Judges of the District and County Courts shall, either in term time or vacation, hear and determine all applications and grant writs of injunctions returnable to said courts in the following cases:
"1. Where it shall appear that the party applying for such writis entitled to the relief demanded, and such relief or any partthereof requires the restraint of some act prejudicial to theapplicant.
"2. Where, pending litigation, it shall be made to appear that a party doing some act respecting the subject of litigation, or threatens or is about to do some act or is procuring or suffering the same to be done in violation of the rights of the applicant, which act would tend to render judgment ineffectual.
"3. In all cases where the applicant for such writ may show himself entitled thereto under the principles of equity, and as provided by statutes in all other Acts of this State, providing for the granting of injunctions, or where a cloud would be put on the title of real estate being sold under an execution against a person, partnership or corporation, having no interest in such real estate subject to execution at the time of the sale, or irreparable injury to real estate or personal property is threatened, irrespective of any legal remedy at law." Art. 4643, Rev. Stats.
The quoted provisions appear to have been injected by the codifiers into the revision of 1879. Like the English statute of 1873, they have enlarged, very greatly, the scope and sweep of equity jurisdiction, extending it far beyond its former confines. Summer v. Crawford, 91 Tex. 129, 41 S.W. 994; Ex parte Warfield, 40 Texas Cr., 413, 76 *Page 185 
Am. St., 724, 50 S.W. 993; Ex parte Allison, 48 Tex. Cr., 634, 3 L.R.A. (N.S.), 622, 13 Ann. Cases, 624, 90 S.W. 492; Dibrell v. City of Coleman, 172 S.W. 553.
Obviously the first subdivision was intended to do more than to protect property rights, with which the third subdivision deals. In my opinion subdivision 1 plainly authorizes, and the facts of this case unquestionably require, the restraint, by writ of injunction, of said proposed action by the State executive committee, such action being both clearly illegal and highly prejudicial to said legal right of the applicant to run, as a Democrat, for the office in question, without being hampered by an illegal nomination against him. It may be, and I am inclined to believe that, irrespective of his own candidacy, and, merely in his own capacity as a member of that party, applicant is entitled to the injunction sought; but that point need not be decided now.
                       DISSENTING OPINION.